DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III in the reply filed on 5/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are pending.  Claims 6-7 are withdrawn as being drawn to a nonelected invention.
An action on the merits is set forth below for claims 1-5 and 8.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of identifying target genes for tumor therapy by analyzing genetic variations and measuring drug sensitivity, and then analyzing intratumor heterogenity on the basis of the variations and drug sensitivity.  As such, the claims are drawn to a genus of any genetic variations and measurement of any drug sensitivity as a functionality of identification of a target gene.   The specification has not provided the critical structure required to identify the tumor gene based upon analysis of genetic variations and any drug sensitivity.  
The specification provides that PDCs were treated with drugs and screened (p. 16-17).  Therefore the specification provides support for screening; however, this species does not provide the critical nucleotides needed for the genus encompassed by the claims with regard to any genetic variation functionally associated with identifying target genes based on drug sensitivity.  
Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation does not provide functionality between species.  Specifically Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such the even if an a SNP is found in one species to be 
Additionally the prior art indicates that functionality of measuring drug sensitivity is affected by the structure of the variation and the drug itself, Evans (Science 1999 Vol 286 pages 487-491). Specifically Evans teaches that genetic polymorphisms in drug metabolizing enzymes, transporters, receptors, and other drug targets have been linked to inter-individual differences in the efficacy and toxicity of many medications (abstract). While Evans teaches that polymorphisms (alterations) contribute to the observed variability in treatment efficacy, there are other factors which must also be considered such as the pathogenesis and severity of the disease being treated, drug interactions, the individuals age, nutritional status, renal and liver function, and concomitant illness (page 487, col 1). Further Evans teaches that the overall pharmacologic effects of medications are typically not monogenetic traits; rather they are determined by the interplay of several genes encoding proteins involved in multiple pathways of drug metabolism, disposition, and effects (page 487, col 3). 
Herein, no common element or attributes of the sequences are disclosed which would permit selection of sequences as alterations.  No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations or determining any drug sensitivity.
	In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 8 are indefinite over the last step of claim 1.  In particular the claims requires identification of “the target gene of a tumor” based upon the result of analyzing the intratumor heterogeneity.  However, the steps are unclear as to how to identify based upon the heterogeneity.  It is not clear if the claims are intending to identify based upon the presence of heterogeneity or if it’s based upon the genetic variations providing drug sensitivity, or how to identify based upon the analyzing.  Therefore the metes and bounds of the claims are unclear. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation massive sequencing analysis, and the claim also recites next generation sequencing which is the narrower statement of the range/limitation as it is a specific type of massive sequencing. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of a correlation of target genes and intratumor heterogeneity without significantly more. The claim(s) recite(s) analyzing intratumor heterogeneity to identify a target gene. This judicial exception is not integrated into a 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, law of nature or natural phenomena.  
The claims are drawn to correlation of a target gene and intratumor heterogeneity.  This is a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps of the claims are routine and conventional. 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
Gao et al. (Gastroenterology January 2017 Vol 152 p. 232-242 as cited on the IDS) discloses a method of identifying a driver gene for establishing tumor treatment strategies, the method comprising: collecting a plurality of samples from different parts of a patient's tumor; performing whole-exome sequencing on the plurality of samples, thereby carrying out a genetic alteration analysis; performing a high-throughput 
Therefore the claims are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gastroenterology January 2017 Vol 152 p. 232-242 as cited on the IDS).  
With regard to claim 1, Gao et al.  discloses a method of identifying a driver gene for establishing tumor treatment strategies, the method comprising: collecting a plurality of samples from different parts of a patient's tumor; performing whole-exome sequencing on the plurality of samples, thereby carrying out a genetic alteration analysis; performing a high-throughput screening to identify a pharmacologic agent to which the plurality of samples are sensitive; analyzing intratumor heterogeneity through the genetic alteration analysis; and identifying a driver gene in the tumor by using the analyzed intratumor heterogeneity (see page 232, left column, lines 6-13 and 32-34; page 232, right column, lines 3-5; page 235, left column, lines 44-52; and page 241, left column, lines 20-23). Furthermore, Gao discloses the feature wherein an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays 
Claim 1 is different from Gao in that the former explicitly discloses the feature of analyzing intratumor heterogeneity by using a combination of results of a genetic alteration analysis and a drug sensitivity measurement. However, Gao describes that it is possible to discover the effect of intratumor heterogeneity on drug sensitivity by simultaneously performing genetic profiling and pharmacologic testing on tumor cells, and that an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 233, left column, lines 11-14; and page 241, left column, lines 20-23).  Therefore it would be prima facie obvious at the time of filing to modify the method of Gao to further perform analysis of intratumor heterogeneity by screening for genetic alterations and drug sensitivity measurements.  The ordinary artisan would have a reasonable expectation of success as Gao describes that it is possible to discover the effect of intratumor heterogeneity on drug sensitivity by simultaneously performing genetic profiling and pharmacologic testing on tumor cells, and that an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 233, left column, lines 11-14; and page 241, left column, lines 20-23).  
With regard to claim 2, Gao teaches a method wherein the feature of collecting a plurality of samples from different parts of a patient's tumor (see page 232, left column, lines 6-10).

With regard to claim 8, Gao et al. teaches analyzing intratumor heterogeneity through genetic alteration analysis; simultaneously performing genetic profiling and pharmacologic testing on tumor cells to discover the effect of heterogeneity on drug sensitivity; and the feature wherein an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 232, right column, lines 3-5; page 233, left column, lines 11-14; and page 241, left column, lines 20-23).  Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of filing that one could verify intratumor heterogeneity by screening for differences in the tumor samples including genetic variations and drug sensitivity.  As the claims do not require anything further that “analyzing”, the claims would be obvious over the suggestion of measuring and evaluation as taught by Gao.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gastroenterology January 2017 Vol 152 p. 232-242 as cited on the IDS) as applied to Claims 1-2, 4-5 and 8 and in view of Chang et al. (US Patent Application Publication 2004/0018527 Jan 29, 2004).  
Gao et al.  discloses a method of identifying a driver gene for establishing tumor treatment strategies, the method comprising: collecting a plurality of samples from different parts of a patient's tumor; performing whole-exome sequencing on the plurality of samples, thereby carrying out a genetic alteration analysis; performing a high-throughput screening to identify a pharmacologic agent to which the plurality of samples are sensitive; analyzing intratumor heterogeneity through the genetic alteration analysis; and identifying a driver gene in the tumor by using the analyzed intratumor heterogeneity (see page 232, left column, lines 6-13 and 32-34; page 232, right column, lines 3-5; page 235, left column, lines 44-52; and page 241, left column, lines 20-23). Furthermore, Gao discloses the feature wherein an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 241, left column, lines 20-23).Gao describes that it is possible to discover the effect of intratumor heterogeneity on drug sensitivity by simultaneously performing genetic profiling and pharmacologic testing on tumor cells, and that an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 233, left column, lines 11-14; and page 241, left column, lines 20-23).  Therefore it would be prima facie obvious at the time of filing to modify the method of Gao to further perform analysis of intratumor heterogeneity by screening for genetic alterations and 
Although Gao et al. teaches detection of multiple samples, Gao et al. does not teach collection at different times of tumor development.
With regard to claim 3, Chang et al. teaches that samples can be evaluated for drug response through time points by sampling tumor samples throughout time points (para 26).
Therefore it would be prima facie obvious to modify the method of Gao et al. to measure variations and sensitivity throughout a time period as taught by Chang et al in order to determine the changes in a patient response to drugs over time and over tumor changes.  It would be obvious that the ordinary artisan can measure changes in samples over time as Chang et al. teaches that such time points can be evaluated by sampling.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634